Citation Nr: 0845147	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Son


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board denied service connection for major 
depression in a September 2005 decision.  The veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims.  That Court vacated the Board's decision and remanded 
the matter to the Board.  The Board remanded the veteran's 
claim in May 2007 for additional development.  His claim has 
been returned to the Board, and it is now ready for final 
consideration.


FINDING OF FACT

The veteran's current psychiatric disorder is not related to 
service, nor did it manifest within one year after service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
November 2001, prior to the initial AOJ decision on his 
claim.  The Board finds that the notice provided does not 
fully comply with VA's duty to notify in that it fails to 
provide notice of how disability ratings and effective dates 
are established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, given the denial hereafter of the veteran's 
claim, any questions as to a disability rating or an 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of his claim.  Furthermore, the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted evidence in connection with his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claim in September 2003 and 
November 2007.  In addition, a Social and Industrial Survey 
was performed in January 2008.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2008).  The enumerated list in § 3.309(a) 
includes psychoses as a presumptive condition.  Psychosis is 
defined to include schizophrenia.  38 C.F.R. § 3.384 (2008).

The veteran contends that he is entitled to service 
connection for his "nerves."  He contends that he was 
treated in service, and that he has continued to have 
problems with depression and anxiety since that time.

The service medical records show the veteran was seen in 
January and February of 1969 for complaints relating to 
problems with his  "nerves."  The impression stated was 
"immature personality with acting out."  No further 
treatment is seen in the service medical records.  In an 
August 1969 Report of Medical History, the veteran denied 
that he had or had had nervous trouble of any sort, 
depression, or excessive worry.  On examination, no 
psychiatric abnormality was noted.  See August 1969 
examination report.  The veteran was discharged from active 
duty in February 1970.  Immediately prior to separation, the 
veteran signed a statement averring that there had been no 
change in his medical condition since the August 1969 
examination.

Post service medical records show that the veteran was first 
seen for complaints regarding his nerves at his employer's 
health clinic in February 1984.  He was upset and worried 
about his job, stating that his supervisor was driving him 
crazy.  The assessment was situational reaction.  The 
remainder of these records shows the veteran's occasional 
complaints regarding problems with his superiors on the job 
causing him to be nervous, worried and depressed with 
difficulty sleeping because of it.  In June 1985, he was 
placed on enforced leave because of him threatening violent 
action toward his supervisor.  The assessment was tension and 
anxiety, not psychotic, probably immature personality.    

In May 1997, the veteran was admitted overnight at a private 
hospital due to depression and anxiety because his wife had 
left him for another man.  The discharge summary indicates 
Axis I diagnoses of major depression with suicidal ideation 
and marital maladjustment.  Axis II diagnoses included 
passive-dependent personality traits versus disorder.  
Although the veteran related depression for a number of 
years, he failed to relate it back to his period of service.  
In October 1997, he was rehospitalized due to depression, 
terminal insomnia, severe melancholy, and an episode of 
assaultiveness at work.  He was discharged after four days 
with Axis I diagnoses of major depressive disorder, single 
episode with melancholic features and assaultive behavior, 
and relationship problems, not otherwise specified.  An Axis 
II diagnosis of dependent personality disorder was also 
noted.  His divorce was the only listed stressor.

From that time forward, the veteran has continued under 
treatment for his psychiatric symptoms.  VA and non-VA 
treatment records indicate multiple diagnoses such as 
dysthymic disorder, dependent personality disorder, and 
adjustment disorder with mixed mood.  His stressors include 
his social environment (relationships) and occupation.  The 
Board notes that VA treatment notes from March 2000 and 
August 2000, indicate that an Axis I diagnosis of post-
traumatic stress disorder (PTSD) needed to be ruled out.  In 
addition, on Axis IV, stressors listed in both these notes 
included "exposure to war."  The medical evidence, however, 
reveal that a diagnosis of PTSD was never confirmed.  
Instead, a diagnosis of adjustment disorder, mixed, was 
rendered.  As for the Axis IV stressor of "exposure to 
war," the veteran's military records clearly show that he 
was stationed in Germany rather than Vietnam.  Thus, the 
veteran was never exposed to war, and the listing of this as 
an Axis IV stressor is clearly erroneous.  An opinion based 
upon an erroneous factual premise has no probative value.  
See Reonal v. Brown, 5 Vet App. 458, 461 (1993).  Thus, the 
VA physician's Axis IV assessment of "exposure to war" as a 
present stressor is afforded no probative weight.  
  
A March 2001 assessment update from a private social worker, 
who states he has been treating the veteran since May 1999, 
indicates that the veteran has recurrent chronic depression.  
A May 2001 psychiatric assessment from a private psychiatrist 
indicates the veteran has a diagnosis of dysthymic disorder 
and dependent personality disorder.  Neither of these 
statements provides an opinion as to etiology.

In an April 2003 letter, the veteran's treating primary 
physician indicated that, based upon the veteran's report 
that his depression problems were already present when he was 
discharged from service in February 1970 and have continued 
since that time, his present depression symptoms certainly 
predate the hospitalization in 1997 and are not just related 
to an immature personality disorder, but some of it is in 
response to problems he had during service.  In an August 
2003 letter, this same physician stated that the veteran had 
been his patient since 1986, and that the veteran had been 
diagnosed with depression and anxiety since that time.  This 
physician indicated that the veteran informed him that he 
believes he was misdiagnosed while in service with an 
immature personality disorder.  This physician went on to 
state it was highly probable that the veteran had anxiety and 
depression while in service, but he acknowledged he could not 
be certain of the veteran's in-service diagnosis.  

The veteran underwent a VA examination in September 2003 at 
which he expressed his belief that his depression and anxiety 
started while he was in the military; however, when asked 
about any specific incident or trauma that may have 
precipitated these problems, he tersely responded, "I can't 
remember."  Mental status exam was relatively within normal 
limits.  In addition to this exam, the veteran was clinically 
interviewed, his claims file and brief medical records were 
reviewed, and he was administered the clinical version of the 
MMPI2.  Results of this psychometric testing were invalid.  
The examiner rendered an Axis I diagnosis of adjustment 
disorder with mixed anxiety and depressed mood and an Axis II 
diagnosis of schizotypal personality disorder.  

The examiner opined that, while some mild depression and 
anxiety are situationally present, they cannot be associated 
with the diagnostic impression of immature personality 
disorder received during service.  The examiner noted that, 
"from the data available, [the veteran] comes across as a 
man who probably is borderline schizophrenic, which in 
today's terminology can be translated into schizotypal 
personality disorder."  This veteran was considered 
"probably vulnerable to decompensatory episodes under actual 
or perceived stress or pressure, especially since he is 
rather paranoid, but who can recompensate rather quickly when 
such stress is removed.  Consequently, the veteran's 
symptomatology may vary from one examination to another, 
depending upon the presence or absence of personal or 
situational stressors."  

Such a variation is seen in the November 2007 VA examination.  
As a result of this examination, the examiner diagnosed the 
veteran to have schizophrenia, paranoid type, with a paranoid 
personality disorder with dependent features.  Axis IV 
stressors included lack of family support, lack of social 
support, inadequate finances, education problems and 
occupational problems.  The examiner noted that the veteran's 
presentation during the clinical interview and during the 
psychodiagnostic testing resulted in a perception of signs 
and symptoms consistent with a psychotic disorder taking the 
form of predominant paranoid features.  Based upon the 
examiner's review of the veteran's claims file and medical 
records (including those of his private primary physician), 
the clinical examination and psychodiagnostic testing 
results, the examiner indicated that she could not render an 
opinion as to whether the veteran's current psychiatric 
disorder was related to the veteran's military service 
without resorting to mere speculation.

In January 2008, a Social and Industrial Survey was conducted 
by a VA Social Worker.  The interviewer noted that she had 
reviewed the veteran's VA computerized records back to 2003 
that shows an established diagnosis of depression and 
anxiety, but this was all that was available to her.  The 
remainder of the information was provided by the veteran.  
During the interview, the veteran appeared depressed and his 
affect did not change.  The interviewer stated that there is 
nothing to indicate that the veteran had any disorders prior 
to entering the military other than learning difficulties 
(evidenced by him leaving school at the age of 16 and in the 
8th grade).  The veteran reported that he experienced 
physical and verbal abuse during his military service, and he 
attributed his depression and anxiety to this.  The 
interviewer indicated that the cause and/or basis for the 
veteran's learning difficulties appears to not have been 
identified prior to him entering the military or even now.  
If he had underlying learning issues related to psychiatric 
problems or learning disability, the interviewer stated that 
the intensity of the reported abuse during his military 
service may have exacerbated these underlying issues.  

In April 2008, a medical assessment from a Professional 
Social Worker/Certified Trauma Specialist, was associated 
with the file.  This indicates the veteran's symptoms were 
considered consistent with diagnoses of schizophrenia, 
paranoid type, and recurrent depression and anxiety secondary 
to the schizophrenia.  The veteran also was considered to 
have a personality disorder, not otherwise specified.  This 
social worker reports that he reviewed the veteran's military 
service records, military medical records, VARO rating 
rationale, evaluations by VA examiners, and BVA rationale.  
He states that there is no doubt that there were pre-existing 
conditions that existed prior to military service such as 
schizophrenia with onset probably in his teens, diminished 
cognitive capacity constitutionally and also affected by his 
schizophrenia, cultural deprivation, and inadequate special 
educational services.  "All of these under served conditions 
[were considered to have] left [the veteran] unable to 
'naturally' fit into this world and especially into the 
highly structured, demanding and ordered world (of the U.S. 
Army).  This social worker opined, therefore, that the 
veteran had a pre-existing condition that was aggravated by 
his induction into and continued subjection to a system that 
he clearly could not fit into (i.e., the U.S. Army), and this 
aggravated condition continues to the present.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008).  After considering all the evidence, the Board 
finds that the evidence fails to establish entitlement to 
service connection for the veteran's current psychiatric 
disorder.

In statements and testimony in support of this claim, the 
veteran has argued that he was misdiagnosed while in service 
with an immature personality.  However, post-service medical 
evidence also relates a diagnosis of a probable immature 
personality, and is thus consistent with the diagnosis given 
in service.  See June 1985 employment medical record.  
Moreover, while the veteran asserts that he continued to have 
depressive symptoms while in service, his service medical 
records reveal that he had no further treatment after 
February 1969.  Even more significant, he specifically denied 
these symptoms at the time of his separation examination in 
August 1969.  There is nothing in the record that shows the 
veteran's current statements should be afforded more 
probative value than his contemporaneous statements in 
service.  See Caluza v. Brown, 7 Vet. App. 798 (1995).  As 
previously indicated, in order to show a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (2008).    As there is no objective medical evidence 
of chronic depressive symptoms while in service, the evidence 
does not establish chronicity in service.  Thus, service 
connection must be based upon competent and credible medical 
evidence relating the veteran's current psychiatric disorder 
to his military service. 

As for the veteran's statements relating his current 
depressive and anxiety symptoms to his military service, the 
Board notes that the evidence does not demonstrate that the 
veteran has the requisite medical training or expertise that 
would render his opinion as to the etiology of his complaints 
of depression and anxiety being service competent in this 
matter.  As a layman, the veteran is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, 
while the veteran is competent to describe symptoms, he is 
not competent to render a medical opinion that indicates that 
he has an acquired psychiatric disorder that is a result of 
his military service or any incident therein.  Moreover, 
evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
such, the veteran's assertions that he has had depression and 
anxiety since service do not constitute competent medical 
evidence of such a determination.  See May 2001 letter from 
private medical provider and July 2000 VA treatment record.

In addition, the veteran's statements regarding his history 
of the onset of his depressive symptoms and their continuity 
are inconsistent.  The veteran's report of verbal and 
physical abuse in service at the time of the January 2008 
Social and Industrial Survey as the cause of the onset of his 
symptoms is directly contradicted by his multiple denials of 
any specific incident in service as the etiology of his 
current psychiatric disorder.  In addition, the service 
records fail to show a report of any such abuse at the time 
of his treatment in 1969.  In addition, despite his 
statements that he received treatment in the 1970s, there is 
no medical evidence prior to February 1984 of any complaints 
of or treatment for a possible psychiatric disorder, and his 
complaints in February 1984 were clearly situationally 
related to occupational stressors.  Complaints relating his 
depressive symptoms to service are not seen until the late 
1990s and early 2000s.  Thus, while generally competent to 
make such contentions, their probative value is diminished in 
the face of the absence of such complaints in the actual 
treatment records, the purpose of which is to record the 
veteran's complaints and findings.  Accordingly, the 
veteran's statements have little to no probative value.  
Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  

As for the veteran's treating physician's comments in his 
April and August 2003 letters, it is clear that these 
opinions are based solely upon the veteran's related history, 
which is not supported by the record.  The Board must 
evaluate the credibility and weight of the history upon which 
a medical opinion is predicated.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board may reject a medical opinion 
that is based on facts provided by the veteran that have 
previously been found to be inaccurate.  Kowalski v. 
Nicholson, 19. Vet. App. 171, 177 (2005); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

In the present case, the Board has found that the veteran's 
statements of continuity of symptomatology are not plausible.  
The Board is not bound to accept an opinion based on history 
provided by the appellant and on unsupported clinical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Furthermore, this physician fails to provide the rationale 
behind his opinions, except for the fact that the veteran has 
had depression since he has known him beginning in 1986.  It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes probative value to a 
medical opinion.  Nieves-Rodriquez v. Peake, 2008 WL 5054604 
(Vet. App. 2008).  

Finally, this physician's opinions were not phrased in terms 
of a definitive diagnosis that the veteran's symptoms were 
related to the treatment for "nerves" in service.  His 
statements merely suggest that the veteran had depression and 
anxiety in service, but he does not indicate that they arose 
to the level of a specifically diagnosable chronic 
psychiatric illness.  This physician's opinions are, 
therefore, simply too speculative in order to provide the 
necessary degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Because of the deficiencies cited above, the private 
physician's opinion as to the etiology of the veteran's 
current psychiatric disorder is afforded little to no 
probative value.  

In contrast, after reviewing all the evidence of record, the 
September 2003 VA examiner evaluated the veteran and opined 
that the veteran's depression and anxiety could not be 
associated with the veteran's in-service diagnosis of 
immature personality.  Furthermore, the VA examiner indicated 
that the veteran's depressive and anxiety are only 
situationally present.  At the time of the examination, only 
mild depression was elicited, although the examiner indicated 
that the veteran would be vulnerable to situationally related 
depressive episodes connected to anger.  Finally, this 
examiner failed to find the veteran's military service to be 
an Axis IV stressor.  

In addition, the November 2007 VA examiner also reviewed the 
veteran's entire record.  This examiner, however, diagnosed 
the veteran to have schizophrenia, paranoid type.  Like the 
first VA examiner, she also failed to find the veteran's 
military service to be an Axis IV stressor.  It was her 
opinion that it would be mere speculation to say that the 
veteran's schizophrenia is related to the treatment for 
"nerves" in service.  In support of her opinion, she cites 
to an article in the Journal of the American Medical 
Association on screening for psychological illnesses in 
military personnel.  

Thus, the Board finds the opinions of the VA examiners to be 
more persuasive because, unlike the private treating 
physician's opinions, they are factually accurate, are based 
upon fully articulated reasoning for the conclusions given, 
and are set in definitive terms.  Likewise, the Board finds 
the VA examiners' opinions more persuasive than the opinion 
rendered by the veteran's private treating social worker in 
April 2008.  

Although the social worker indicates reviewing the veteran's 
service medical records and VA reports, his opinion is based 
upon aggravation of a pre-existing condition (presumably 
schizophrenia).  However, as there is no objective evidence 
that the veteran had an existing psychiatric disorder at the 
time of his entrance into service, the veteran is presumed to 
have been sound upon entry into service.  Furthermore, the 
veteran has denied having any psychiatric problems prior to 
entering service, and has clearly stated his belief that his 
problems started in service.  E.g., see report of September 
2003 VA examination and report of Social and Industrial 
Survey conducted in January 2008.  

Furthermore, the social worker bases his opinion on the 
proposition that the veteran was not suitable material for 
the U.S. Army and that he was unable to fit into such a rigid 
system without the capacity, cognition, maturity and psycho 
capacity to measure up to the military's standards.  However, 
the veteran successfully completed his two years in the U.S. 
Army, despite his single episode of "nerves" treated in 
service, and received an honorable discharge.  Despite 
referring difficulties with his superior officers in the 
military (see Social and Industrial Survey report), there is 
no evidence of any military disciplinary actions against the 
veteran, nor has he related any.  Finally, the veteran 
completed an additional year of service after the single 
episode of treatment for his "nerves" without further 
complaint or treatment.    

For these reasons, the Board finds that the veteran's 
treating social worker's opinion is not based upon an 
accurate factual basis.  An opinion based upon an erroneous 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  
  
Finally, the veteran has submitted multiple lays statements 
in support of his claim, in addition to his son testifying at 
the May 2005 Board hearing.  While the veteran's son, friend 
and former spouse have referred to different symptoms the 
veteran has had over the years, as lay people, they are not 
competent to attribute these symptoms to a clinical disease 
entity or psychiatric diagnosis because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2008) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because these individuals are not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, their statements are afforded 
little weight as to whether a nexus exists between the 
veteran's current psychiatric disorder and his military 
service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for his current psychiatric disorder, and 
his appeal is denied.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


